Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
This action is responsive to communications: Application filed on 10/17/2017. Claims 1, 8 and 15 are independent claims. Claims 1-3, 5, 7-10, 12, 14-16, 18 and 20 have been examined and rejected in the current patent application. 
Response to Arguments
Applicant presents the following arguments in the June 22, 2021 amendment.
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017 /0075693 A1, hereinafter Bishop) in view of Siebel et al. (US 2017/0006135 A1, hereinafter Siebel) and in view of Wholey iii et al. (US 2017/0039245 A1, hereinafter Wholey).   
Regarding independent claim(s) 1, Bishop discloses a method for processing of a micro-batching stream to support fully stateful query processing, comprising (Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Kafka consists of Records, Topics, Consumers, Producers, Brokers, Logs, Partitions, and Clusters. Records can have key (optional), value and timestamp, (see Bishop: Para. 0070). The data processing by the query generator, the search engine, the virtual applications. This read on the claim concept of query processing, see Bishop: Para. 0122, 0124 and 0125): 
receiving, by the computing device, a continuous query (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics.
 This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Real-time query language called "EQL language" is used by orchestration to enable data flows as a means of aligning results. Real-time data streaming is the process by which big volumes of data are processed quickly and continuously such that a firm extracting the info from that data can react to changing conditions in real time. This read on the claim concept of a computing device, a continuous query, see Bishop: Para. 0088, 0089 and 0090); 
	applying, by the computing device, a transformation to the continuous query to generate a query plan for the continuous query (Bishop discloses applied by framework with an event bus handles communication between applications running on user computing devices. data transformation like id to name lookups, up to complex operations such as multi stream joins, (see Bishop: Para. 0074, 0090,
0099 and 0100). Query plan is a sequence of steps used to access data. A long tail task sequence is detected when the emission rate at a Kafka spout drops below a preset emission rate, (see 0119, 0136 and 0137). Bishop discloses the system includes Data sent to Cassandra is spread out across many nodes or commodity servers C1-C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc, {see Bishop: Para. 0081). This read on the claim concept of applying, by the computing device, a transformation to the continuous query to generate a query plan for the continuous query). 
	receiving, by the computing device, the micro-batch stream of input events related to an application (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see
Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides lowlatency, high-throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of receiving, by the computing device, a micro-batch stream of input events related to an application, see Bishop: Para. 0059, 0060, 0065, 0070, 0071, 0074 and 0096);
	processing, by the computing device, the input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application (Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Bishop discloses a transformer is a computation unit of a container that processes the incoming event tuples in the container and passes them to the next set of transformers downstream in the container, (see
Bishop: Para. 0031 and 0066). Includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data, (see Bishop: Para. 0119, 0122, 0124 and 0125). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model.
Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low latency, high-throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application, see Bishop: Para. 0059, 0060, 0061, 0073, 0077, 0079, 0132 and FIG. 1&2);
However, Bishop does not appears to specifically disclose launching, by a computing device, a continuous query processing engine to one or more of executors as long running tasks, which never return, such that the continuous query processing engine keeps running and maintains query state for a micro-batch stream, wherein a micro-batch stream is a continuous stream of data discretized into sub-second micro-batches; transforming, by the computing device, the query plan using a transformation algorithm to generate a transformed query plan; storing, by the computing device, the  output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed; and upon the continuous query processing engine completing processing of all of the input events, returning and/or transmitting, by the computing device, the set of output events are as a result of the continuous query.             
 
(Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing, (see Siebel: Para. 0229-0243, 0254-0295, 0327-0359, 0434-0436 and 0579-0587). This reads on the claim concepts of launching, by a computing device, a continuous query processing engine to one or more of executors as long running tasks, which never return, such that the continuous query processing engine keeps running and maintains query state for a micro-batch stream, wherein a micro-batch stream is a continuous stream of data discretized into sub-second micro-batches);  
transforming, by the computing device, the query plan using a transformation algorithm to generate a transformed query plan (Siebel discloses the transformed data can be provided as the search results in response to the search query. A Query plan is a list of instructions that the database needs to follow in order to execute a query on the data. The Query Optimizer generates multiple Query Plans for a single query and determines the most efficient plan to run. This transformation may be required by the search query. A query optimizer is a critical database management system (DBMS) component that analyzes Structured Query Language (SQL) queries and determines efficient execution mechanisms. A query optimizer generates one or more query plans for each query, each of which may be a mechanism used to run a query, (see Siebel: Para. 0173, 0197-0213, 0304, 0334, 0359 and 0621-0640). This reads on the claim concepts of transforming, by the computing device, the query plan using a transformation algorithm to generate a transformed query plan); 
storing, by the computing device, the  output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed (Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). A Queue is a linear structure which follows a particular order in which the operations are performed. A good example of a queue is any queue of consumers for a resource where the consumer that came first is served first. A queue is open at both its ends. In computer science, an input queue is a collection of processes in storage that are waiting to be brought into memory to run a program. Input queues are mainly used in Operating System Scheduling which is a technique for distributing resources among processes. Output queues are objects, defined to the system, that provide a place for spooled files to wait until they are printed. Output queues are created by a user or by the system.  The data engine of the data services module 3206 persists the data in the event queue. The data is persisted in the event queue until the processing of the stream is complete, at which time the data may be discarded. Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing. Live input data streams is received and divided into batches by Spark streaming, these batches are then processed by the Spark engine to generate the final stream of results in batches, which represents a stream of data divided into small batches (incrementally processed), (see Siebel: Para. 0225-0243, 0254-0295, 0327-0359, 0434-0436, 0579-0587 and 0601-0606). This reads on the claim concepts of storing, by the computing device, the output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed); and  
upon the continuous query processing engine completing processing of all of the input events, returning and/or transmitting, by the computing device, the set of output events are as a result of the continuous query (Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). A queue is open at both its ends. In computer science, an input queue is a collection of processes in storage that are waiting to be brought into memory to run a program. Input queues are mainly used in Operating System Scheduling which is a technique for distributing resources among processes. Output queues are objects, defined to the system, that provide a place for spooled files to wait until they are printed. Output queues are created by a user or by the system.  The data engine of the data services module 3206 persists the data in the event queue. The data is persisted in the event queue until the processing of the stream is complete, at which time the data may be discarded. Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing. Live input data streams is received and divided into batches by Spark streaming, these batches are then processed by the Spark engine to generate the final stream of results in batches, which represents a stream of data divided into small batches (incrementally processed). The results are then "shuffled," which refers to rearrangement of the data set so that the next set of worker processes can efficiently complete the calculation (or evaluation) and quickly write results to a database through an output writer. An input is data that a computer receives. An output is data that a computer sends. Input, it means to feed some data into a program. Output, it means to display some data on screen, results, or in any return. The instructions 3624 can further be transmitted or received over a network 3640 via the network interface device 3620, (see Siebel: Para. 0225-0243, 0254-0295, 0327-0359, 0434-0436, 0513, 0579-0587, 0591,0601-0610 and 0666-0674). This reads on the claim concepts of  upon the continuous query processing engine completing processing of all of the input events, returning and/or transmitting, by the computing device, the set of output events are as a result of the continuous query). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop in order to have incorporated the input events, returning and/or transmitting, by the computing device, the set of output events, as disclosed by Siebel, since both of these mechanisms are directed to that provides a dataflow pipeline that accepts streaming inputs for processing while generating useful, real-time analytics. These frameworks are designed to simplify the development of stream processing and event stream processing software used for data streaming (discussed below). With a stream processing framework in place, a developer can quickly include functions from an existing library of tools and avoid having to develop an entire stream processing system from scratch. Chunked transfer encoding is a streaming data transfer mechanism available in version of the Hypertext Transfer Protocol (HTTP). In chunked transfer encoding, the data stream is divided into a series of non-overlapping "chunks". The chunks are sent out and received independently of one another. Micro batching is a variant of batching which attempts to strike a better compromise between latency and throughput than batching does. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. A Query plan is a list of instructions that the database needs to follow in order to execute a query on the data. Also known as event stream processing, streaming data is the continuous flow of data generated by various sources. By using stream processing technology, data streams can be processed, stored, analyzed, and acted upon as it's generated in real-time. Micro-batch processing, it run batch processes on much smaller accumulations of data typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Structured Streaming is a scalable and fault-tolerant stream processing engine built on the engine. You can express your streaming computation the same way you would express a batch computation on static data. The Spark engine will take care of running it incrementally and continuously and updating the final result as streaming data continues to arrive. Structured Streaming queries are processed using a micro-batch processing engine, which processes data streams as a series of small batch jobs thereby achieving end-to-end latencies as low as 100 milliseconds and exactly-once fault-tolerance guarantees. The query object is a handle to that active streaming query, and wait for the termination of the query using await Termination() to prevent the process from exiting while the query is active. The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights. The large amount and diversity of data systems containing large amounts of structured, semi-structured, and unstructured data relevant to any search query can be massive, and continues to grow rapidly. Incorporating the teachings of Siebel into Bishop would produce the system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues. The system may include a persistence component to store the time-series data in a key-value store and store the relational data in a relational database. The system may include a data services component to implement a type layer over data stores. The system may also include a processing component to access and process data in the data stores via the type layer, the processing component comprising a batch processing component and an iterative processing component, as disclosed by Siebel, (see Abstract). 
However, Bishop and Siebel do not appears to specifically disclose wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine, incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the micro-batch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream. 
In the same field of endeavor, Wholey discloses wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine (Wholey discloses a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus. In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Using intermediate results 118a ... 118n (or final results), query worker engines 11 Oa ... 11 on generate alerts 120 and query results 122 (e.g., in comma separated values (CSV) form or in Structured Query Language (SQL) format) for the executed queries. Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator). Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups ("batches") for the purposes of taking action on (processing) that data. That is, if there are "p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data {e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query {micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch, (see Wholey: Para. 0025- 0037, 0042, 0043, 0046-0052, 0055-0069 and FIG. 5). Query driver 108 batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver 108 determines which query objects to execute by polling control repository 112 to determine the active query worker engines at that time, which is micro-batch stream to the continuous query processing engine. This reads on the claim concept of wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine), 
incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the micro-batch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream (Wholey discloses based on execution of query 806, RITT generates intermediate (incremental) results every time after it has processed new incoming data file (e.g., when the data is received as files periodically). The intermediate results display the time at which the transaction occurred (or the time at which the incremental or additional transaction occurred). The actions include generating information for a user interface that when rendered on a display device includes: input fields for input of information defining queries to be executed on the stream of near real-time data. A connection port may be an input port for receiving data into a component or an output port through which data is output from a component (into a sequence). Events that trigger an alert (e.g., a notification message (output) specifying the occurrence of an event), which is the events has to be input in order to notification (output). A query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus. In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator). Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups ("batches") for the purposes of taking action on (processing) that data. That is, if there are "p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query {micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch and transforming the aggregated results in accordance with the user defined custom operations. A query plan (or query execution plan) is a sequence of steps used to access data in a SQL. Alerts 120 and query results 122 are each transmitted to client device 124, e.g., for viewing by user 125 of client device 124. System 102 outputs various types of query results, including, e.g., a consolidated output and an appended output. Generally, a consolidated output includes data that quantifies the results into charts and other visualizations. Generally, an appended output includes a data file of the results. Because the queries are run in real-time (and as real-time data stream 104 is received), system 102 is able to deliver results in real-time and within minutes of data arrival, (see Wholey: Para. 0026, 0037, 0039, 0047-0055, 0064 0084, 0085 and FIG. 1-8). This reads on the claim concept of incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream); and   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation using algorithm of Bishop and Siebel in order to have incorporated the creating, by the continuous query processing engine, as disclosed by Wholey, both of these mechanisms are directed to Micro-batch processing is the practice of collecting data in small groups ("batches") for the purposes of taking action on (processing) that data. Contrast this to traditional "batch processing," which often implies taking action on a large group of data. Micro-batch processing is a variant of traditional batch processing in that the data processing occurs more frequently so that smaller groups of new data are processed. In both micro-batch processing and traditional batch processing, data is collected based on a predetermined threshold or frequency before any processing occurs. Micro-batch processing is very similar to traditional batch processing in that data are usually processed as a group. The primary difference is that the batches are smaller and processed more often. A micro-batch may process data based on some frequency- for example, you could load all new data every two minutes (or two seconds, depending on the processing horsepower available). Or a micro-batch may process data based on some event flag or trigger (the data is greater than 2 megabytes or contains more than a dozen pieces of data, for example). Real-time stream processing is the process of taking action on data at the time the data is generated or published. Historically, real-time processing simply meant data was "processed as frequently as necessary for a particular use case." But as stream processing technologies and frameworks are becoming ubiquitous, real-time stream processing now means what it says. Processing times can be measured in microseconds (one millionth of a second) rather than in hours or days. The term "real-time" has a long history in the data world, which can cause some confusion. Real-time data typically refers to data that is immediately available without delay from a source system or process for some follow-up action. For example, day traders may require real-time stock ticker data on which they run algorithms (or processes) in order to trigger a buy, no-buy, or sell action. Real-time analytics can refer to either the immediate analysis of data on the edge of the network as it is generated, or analyses that immediately return results. The stock ticker data example above could serve both purposes. The day trader wants to analyze the data in real time as it is generated. And their algorithms should return results fast enough in real time for the buy/no-buy/sell decision to be executed at a profit or the lowest possible loss. Again, stock ticker data is a good example. If day traders collect and process a batch of data every 15 minutes, or when they complete some other interval or cross some threshold, they may miss many opportunities to buy and sell for a profit. The terms "realtime" and "stream" converge in "real-time stream processing" to describe streams of real-time data that are gathered and processed as they are generated. There may be multiple non-trivial processes in a realtime stream processing data pipeline. For example, real-time streaming data could be augmented, executed against by multiple algorithms, and aggregated with other data points in a single real-time stream processing data pipeline. Query driver batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver determines which query objects to execute by polling control repository to determine the active query worker engines at that time. Incorporating the teachings of Wholey into Bishop and Siebel would produce executing a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, as disclosed by Wholey, (see Abstract). 
Regarding independent claim(s) 8, Bishop discloses a system, comprising: a memory configured to store computer-executable instructions; and a processor configured to access the memory and execute the computer executable instructions to: (Bishop discloses the memory 706 represents any non-transitory short or long term storage or other computer-readable media capable of storing programming instructions for execution on the processor 705, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage, see Bishop: Para. 0121). This read on the claim concept of comprising: a memory configured to store computer-executable instructions; and a processor configured to access the memory and execute the computer executable instructions. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Kafka consists of Records, Topics, Consumers, Producers, Brokers, Logs, Partitions, and Clusters. Records can have key (optional), value and timestamp, (see Bishop: Para. 0070). The data processing by the query generator, the search engine, the virtual applications. This read on the claim concept of query processing, see Bishop: Para. 0122, 0124 and 0125);
receive a continuous query (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Real-time query language called "EQL language" is used by orchestration to enable data flows as a means of aligning results. Real-time data streaming is the process by which big volumes of data are processed quickly and continuously such that a firm extracting the info from that data can react to changing conditions in real time. This read on the claim concept of a computing device, a continuous query, see Bishop: Para. 0088, 0089 and 0090); 
apply a transformation to the continuous query to generate a query plan for the continuous query (Bishop discloses applied by framework with an event bus handles communication between applications running on user computing devices. data transformation like id to name lookups, up to complex operations such as multi stream joins, (see Bishop: Para. 0074, 0090, 0099 and 0100). Query plan is a sequence of steps used to access data. A long tail task sequence is detected when the emission rate at a Kafka spout drops below a preset emission rate, (see 0119, 0136 and 0137). Bishop discloses the system includes Data sent to Cassandra is spread out across many nodes or commodity servers CI-C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc, (see Bishop: Para. 0081). This read on the claim concept of applying, by the computing device, a transformation to the continuous query to generate a query plan for the continuous query); 
receive the micro-batch stream of input events related to an application (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low-latency, high-throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of receiving, by the computing device, a micro-batch stream of input events related to an application, see Bishop: Para. 0059, 0060, 0065, 0070, 0071, 0074 and 0096); 
process the input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application (Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Bishop discloses a transformer is a computation unit of a container that processes the incoming event tuples in the container and passes them to the next set of transformers downstream in the container, (see Bishop: Para. 0031 and 0066). Includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data, (see Bishop: Para. 0119, 0122, 0124 and 0125). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low-latency, high throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application, see Bishop: Para. 0059, 0060, 0061, 0073, 0077, 0079, 0132 and FIG. 1&2); 
However, Bishop does not appears to specifically launch a continuous query processing engine to one or more of executors as long running tasks, which never return, such that the continuous query processing engine keeps running and maintains query state for a micro-batch stream, wherein a micro-batch stream is a continuous stream of data discretized into sub-second micro-batches; transform the query plan using a transformation algorithm to generate a transformed query plan; store the set of output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed; and upon the continuous query processing engine completing processing of all of the input events, return and/or transmit the set of output events are as a result of the continuous query. 
In the same field of endeavor, Siebel discloses launch a continuous query processing engine to one or more of executors as long running tasks, which never return, such that the continuous query processing engine keeps running and maintains query state for a micro-batch stream, wherein a micro-batch stream is a continuous stream of data discretized into sub-second micro-batches (Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing, (see Siebel: Para. 0229-0243, 0254-0295, 0327-0359, 0434-0436 and 0579-0587). This reads on the claim concepts of launch a continuous query processing engine to one or more of executors as long running tasks, which never return, such that the continuous query processing engine keeps running and maintains query state for a micro-batch stream, wherein a micro-batch stream is a continuous stream of data discretized into sub-second micro-batches);
transform the query plan using a transformation algorithm to generate a transformed query plan (Siebel discloses the transformed data can be provided as the search results in response to the search query. A Query plan is a list of instructions that the database needs to follow in order to execute a query on the data. The Query Optimizer generates multiple Query Plans for a single query and determines the most efficient plan to run. This transformation may be required by the search query. A query optimizer is a critical database management system (DBMS) component that analyzes Structured Query Language (SQL) queries and determines efficient execution mechanisms. A query optimizer generates one or more query plans for each query, each of which may be a mechanism used to run a query, (see Siebel: Para. 0173, 0197-0213, 0304, 0334, 0359 and 0621-0640). This reads on the claim concepts of transform the query plan using a transformation algorithm to generate a transformed query plan); 
store the set of output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed (Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). A Queue is a linear structure which follows a particular order in which the operations are performed. A good example of a queue is any queue of consumers for a resource where the consumer that came first is served first. A queue is open at both its ends. In computer science, an input queue is a collection of processes in storage that are waiting to be brought into memory to run a program. Input queues are mainly used in Operating System Scheduling which is a technique for distributing resources among processes. Output queues are objects, defined to the system, that provide a place for spooled files to wait until they are printed. Output queues are created by a user or by the system.  The data engine of the data services module 3206 persists the data in the event queue. The data is persisted in the event queue until the processing of the stream is complete, at which time the data may be discarded. Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing. Live input data streams is received and divided into batches by Spark streaming, these batches are then processed by the Spark engine to generate the final stream of results in batches, which represents a stream of data divided into small batches (incrementally processed), (see Siebel: Para. 0225-0243, 0254-0295, 0327-0359, 0434-0436, 0579-0587 and 0601-0606). This reads on the claim concepts of  store the set of output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed); and   
upon the continuous query processing engine completing processing of all of the input events, return and/or transmit the set of output events are as a result of the continuous query (Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). A queue is open at both its ends. In computer science, an input queue is a collection of processes in storage that are waiting to be brought into memory to run a program. Input queues are mainly used in Operating System Scheduling which is a technique for distributing resources among processes. Output queues are objects, defined to the system, that provide a place for spooled files to wait until they are printed. Output queues are created by a user or by the system.  The data engine of the data services module 3206 persists the data in the event queue. The data is persisted in the event queue until the processing of the stream is complete, at which time the data may be discarded. Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing. Live input data streams is received and divided into batches by Spark streaming, these batches are then processed by the Spark engine to generate the final stream of results in batches, which represents a stream of data divided into small batches (incrementally processed). The results are then "shuffled," which refers to rearrangement of the data set so that the next set of worker processes can efficiently complete the calculation (or evaluation) and quickly write results to a database through an output writer. An input is data that a computer receives. An output is data that a computer sends. Input, it means to feed some data into a program. Output, it means to display some data on screen, results, or in any return. The instructions 3624 can further be transmitted or received over a network 3640 via the network interface device 3620, (see Siebel: Para. 0225-0243, 0254-0295, 0327-0359, 0434-0436, 0513, 0579-0587, 0591,0601-0610 and 0666-0674). This reads on the claim concepts of upon the continuous query processing engine completing processing of all of the input events, return and/or transmit the set of output events are as a result of the continuous query).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop in order to have incorporated the input events, returning and/or transmitting, by the computing device, the set of output events, as disclosed by Siebel, since both of these mechanisms are directed to that provides a dataflow pipeline that accepts streaming inputs for processing while generating useful, real-time analytics. These frameworks are designed to simplify the development of stream processing and event stream processing software used for data streaming (discussed below). With a stream processing framework in place, a developer can quickly include functions from an existing library of tools and avoid having to develop an entire stream processing system from scratch. Chunked transfer encoding is a streaming data transfer mechanism available in version of the Hypertext Transfer Protocol (HTTP). In chunked transfer encoding, the data stream is divided into a series of non-overlapping "chunks". The chunks are sent out and received independently of one another. Micro batching is a variant of batching which attempts to strike a better compromise between latency and throughput than batching does. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. A Query plan is a list of instructions that the database needs to follow in order to execute a query on the data. Also known as event stream processing, streaming data is the continuous flow of data generated by various sources. By using stream processing technology, data streams can be processed, stored, analyzed, and acted upon as it's generated in real-time. Micro-batch processing, it run batch processes on much smaller accumulations of data typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Structured Streaming is a scalable and fault-tolerant stream processing engine built on the engine. You can express your streaming computation the same way you would express a batch computation on static data. The Spark engine will take care of running it incrementally and continuously and updating the final result as streaming data continues to arrive. Structured Streaming queries are processed using a micro-batch processing engine, which processes data streams as a series of small batch jobs thereby achieving end-to-end latencies as low as 100 milliseconds and exactly-once fault-tolerance guarantees. The query object is a handle to that active streaming query, and wait for the termination of the query using await Termination() to prevent the process from exiting while the query is active. The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights. The large amount and diversity of data systems containing large amounts of structured, semi-structured, and unstructured data relevant to any search query can be massive, and continues to grow rapidly. Incorporating the teachings of Siebel into Bishop would produce the system may include a persistence component to store the time-series data in a key-value store and store the relational data in a relational database. The system may include a data services component to implement a type layer over data stores. The system may also include a processing component to access and process data in the data stores via the type layer, the processing component comprising a batch processing component and an iterative processing component, as disclosed by Siebel, (see Abstract). 
However, Bishop and Siebel do not appears to specifically disclose wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine, incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the micro-batch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream.
In the same field of endeavor, Wholey discloses wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine (Wholey discloses a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus. In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Using intermediate results 118a ... 118n (or final results), query worker engines 11 Oa ... 11 on generate alerts 120 and query results 122 (e.g., in comma separated values (CSV) form or in Structured Query Language (SQL) format) for the executed queries. Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator). Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups {"batches") for the purposes of taking action on (processing) that data. That is, if there are "p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query {micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch, (see Wholey: Para. 0025- 0037, 0042, 0043, 0046-0052, 0055-0069 and FIG. 5). Query driver 108 batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver 108 determines which query objects to execute by polling control repository 112 to determine the active query worker engines at that time, which is micro-batch stream to the continuous query processing engine. This reads on the claim concept of wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine), 
incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the micro-batch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream (Wholey discloses based on execution of query 806, RITT generates intermediate (incremental) results every time after it has processed new incoming data file (e.g., when the data is received as files periodically). The intermediate results display the time at which the transaction occurred (or the time at which the incremental or additional transaction occurred). The actions include generating information for a user interface that when rendered on a display device includes: input fields for input of information defining queries to be executed on the stream of near real-time data. A connection port may be an input port for receiving data into a component or an output port through which data is output from a component (into a sequence). Events that trigger an alert (e.g., a notification message (output) specifying the occurrence of an event), which is the events has to be input in order to notification (output). A query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus. In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator). Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups ("batches") for the purposes of taking action on (processing) that data. That is, if there are "p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query {micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch and transforming the aggregated results in accordance with the user defined custom operations. A query plan (or query execution plan) is a sequence of steps used to access data in a SQL. Alerts 120 and query results 122 are each transmitted to client device 124, e.g., for viewing by user 125 of client device 124. System 102 outputs various types of query results, including, e.g., a consolidated output and an appended output. Generally, a consolidated output includes data that quantifies the results into charts and other visualizations. Generally, an appended output includes a data file of the results. Because the queries are run in real-time (and as real-time data stream 104 is received), system 102 is able to deliver results in real-time and within minutes of data arrival, (see Wholey: Para. 0026, 0037, 0039, 0047-0055, 0064 0084, 0085 and FIG. 1-8). This reads on the claim concept of incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the micro-batch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream);   
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation using algorithm of Bishop and Siebel in order to have incorporated the creating, by the continuous query processing engine, as disclosed by Wholey, both of these mechanisms are directed to Micro-batch processing is the practice of collecting data in small groups ("batches") for the purposes of taking action on (processing) that data. Contrast this to traditional "batch processing," which often implies taking action on a large group of data. Micro-batch processing is a variant of traditional batch processing in that the data processing occurs more frequently so that smaller groups of new data are processed. In both micro-batch processing and traditional batch processing, data is collected based on a predetermined threshold or frequency before any processing occurs. Micro-batch processing is very similar to traditional batch processing in that data are usually processed as a group. The primary difference is that the batches are smaller and processed more often. A micro-batch may process data based on some frequency- for example, you could load all new data every two minutes (or two seconds, depending on the processing horsepower available). Or a micro-batch may process data based on some event flag or trigger (the data is greater than 2 megabytes or contains more than a dozen pieces of data, for example). Real-time stream processing is the process of taking action on data at the time the data is generated or published. Historically, real-time processing simply meant data was "processed as frequently as necessary for a particular use case." But as stream processing technologies and frameworks are becoming ubiquitous, real-time stream processing now means what it says. Processing times can be measured in microseconds (one millionth of a second) rather than in hours or days. The term "real-time" has a long history in the data world, which can cause some confusion. Real-time data typically refers to data that is immediately available without delay from a source system or process for some follow-up action. For example, day traders may require real-time stock ticker data on which they run algorithms (or processes) in order to trigger a buy, no-buy, or sell action. Real-time analytics can refer to either the immediate analysis of data on the edge of the network as it is generated, or analyses that immediately return results. The stock ticker data example above could serve both purposes. The day trader wants to analyze the data in real time as it is generated. And their algorithms should return results fast enough in real time for the buy/no-buy/sell decision to be executed at a profit or the lowest possible loss. Again, stock ticker data is a good example. If day traders collect and process a batch of data every 15 minutes, or when they complete some other interval or cross some threshold, they may miss many opportunities to buy and sell for a profit. The terms "realtime" and "stream" converge in "real-time stream processing" to describe streams of real-time data that are gathered and processed as they are generated. There may be multiple non-trivial processes in a realtime stream processing data pipeline. For example, real-time streaming data could be augmented, executed against by multiple algorithms, and aggregated with other data points in a single real-time stream processing data pipeline. Query driver batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver determines which query objects to execute by polling control repository to determine the active query worker engines at that time. Incorporating the teachings of Wholey into Bishop and Siebel would produce executing a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, as disclosed by Wholey, (see Abstract). 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017 /0075693 A1, hereinafter Bishop) in view of Siebel et al. (US 2017/0006135 A1, hereinafter Siebel), in view of Wholey iii et al. (US 2017/0039245 A1, hereinafter Wholey) and Bursey (US 2009/0089078 A1, hereinafter Bursey). 
Regarding dependent claim(s) 2, the combination of Bishop, Siebel and Wholey discloses the method as in claim 1. However, Bishop, Siebel and Wholey do not appear to specifically disclose wherein the transformation algorithm is a Continuous Query Language (CQL) transformation. 
In the same field of endeavor, Bursey discloses wherein the transformation algorithm is a Continuous Query Language (CQL) transformation (Bursey discloses real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Realtime databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state (but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan. In contrast to continuous time systems, where the behavior of a system is often described by a set of linear differential equations, discrete time systems are described in terms of difference equations. Monte Carlo algorithm for event simulation for addressing reliability problems corresponding to dynamic systems. Database management systems are categorized according to the database model that they support. The model tends to determine the query languages, (see Bursey: Para. 0300, 0087, 00226, 00235, 0238, 0327 and 0341). The present invention, the term "supervised learning" refers to a machine learning technique for learning a function from training data. The training data consist of pairs of input objects {typically vectors), and desired outputs. The output of the function can be a continuous value (called regression), or can predict a class label of the input object (called classification). Processing and/or feature processing algorithms, such as orthorectification, and manages and disseminates these finished products to downstream consumers without a human intervention in the workflow. Events can be generated as the result of an executable action being sent to a component through a connector. The connector can return a result event, which is treated as a new event. This read on the claim concept of the processing comprises processing each of the input events incrementally to generate the output events, (see Bursey: Para. 0226, 0271, 0278, 0304, 0313, 0322, 0332, 0374, 0403, 0405 and FIG. 2, 14 & 17). This reads on the claim concept of wherein the transformation algorithm is a Continuous Query Language (CQL) transformation).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop, Siebel  and Wholey in order to have incorporated the Language, as disclosed by Bursey, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop since both of these mechanisms are directed batch processing entails latencies between the time data appears in the storage layer and the time it is available in analytics or reporting tools. In stream processing, it process data as soon as it arrives in the storage layer - which would often also be very close to the time it was generated. In micro-batch processing, it run batch processes on much smaller accumulations of data - typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Example scenarios could include web analytics (clickstream) or user behavior. If a large ecommerce site makes a major change to its user interface, analysts would want to know how this affected purchasing behavior almost immediately because a drop in conversion rates could translate into significant revenue losses. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Event Aggregation and Event Composition operations take streams of event messages as input and are fundamental components of all event stream processing systems. The event as it arrives with the historical data it would have had access to at that time. This is something that needs to happen automatically in real time. Filter all information being gathered and save only the information that is germane to the immediate problem. Relate atomic facts in the data, including the names of people, places, things, and the relationships between them. Process the results with queries built to uncover of useful information. Track and report changes in the status of the information. Processing systems must provide a large amount of cognitive support to the analyst about all the data that has been used in all on-going or past analyses. In other words, the system needs to be able to keep track of the original data, the relationships of the data to other information. Transform algorithms in terms of their ability to detect known categories when provided with training data on these categories and on their ability to discover unknown categories without training. Processing engines, is to process and re-process real-time streams of information that have been transformed into self-organized concepts. By incorporating the teachings of Bursey into Bishop, Siebel and Wholey would produce a mechanism autonomously transforming one or more data sources into one or more context-aware geospatial intelligence products defined by a governance driven context, as disclosed by Bursey, (see Para. 0011).
Regarding dependent claim(s) 9, the combination of Bishop, Siebel and Wholey discloses the method as in claim 8. However, Bishop, Siebel and Wholey do not appear to specifically disclose wherein the transformation algorithm is a Continuous Query Language (CQL) transformation.
In the same field of endeavor, Bursey discloses wherein the transformation algorithm is a Continuous Query Language (CQL) transformation (Bursey discloses real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Realtime databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state (but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan. In contrast to continuous time systems, where the behavior of a system is often described by a set of linear differential equations, discrete time systems are described in terms of difference equations. Monte Carlo algorithm for event simulation for addressing reliability problems corresponding to dynamic systems. Database management systems are categorized according to the database model that they support. The model tends to determine the query languages, (see Bursey: Para. 0300, 0087, 00226, 00235, 0238, 0327 and 0341). The present invention, the term "supervised learning" refers to a machine learning technique for learning a function from training data. The training data consist of pairs of input objects {typically vectors), and desired outputs. The output of the function can be a continuous value (called regression), or can predict a class label of the input object (called classification). Processing and/or feature processing algorithms, such as orthorectification, and manages and disseminates these finished products to downstream consumers without a human intervention in the workflow. Events can be generated as the result of an executable action being sent to a component through a connector. The connector can return a result event, which is treated as a new event. This read on the claim concept of the processing comprises processing each of the input events incrementally to generate the output events, (see Bursey: Para. 0226, 0271, 0278, 0304, 0313, 0322, 0332, 0374, 0403, 0405 and FIG. 2, 14 & 17). This reads on the claim concept of wherein the transformation algorithm is a Continuous Query Language (CQL) transformation).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop, Siebel and Wholey in order to have incorporated the Language, as disclosed by Bursey, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop since both of these mechanisms are directed batch processing entails latencies between the time data appears in the storage layer and the time it is available in analytics or reporting tools. In stream processing, it process data as soon as it arrives in the storage layer - which would often also be very close to the time it was generated. In micro-batch processing, it run batch processes on much smaller accumulations of data - typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Example scenarios could include web analytics (clickstream) or user behavior. If a large ecommerce site makes a major change to its user interface, analysts would want to know how this affected purchasing behavior almost immediately because a drop in conversion rates could translate into significant revenue losses. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Event Aggregation and Event Composition operations take streams of event messages as input and are fundamental components of all event stream processing systems. The event as it arrives with the historical data it would have had access to at that time. This is something that needs to happen automatically in real time. Filter all information being gathered and save only the information that is germane to the immediate problem. Relate atomic facts in the data, including the names of people, places, things, and the relationships between them. Process the results with queries built to uncover of useful information. Track and report changes in the status of the information. Processing systems must provide a large amount of cognitive support to the analyst about all the data that has been used in all on-going or past analyses. In other words, the system needs to be able to keep track of the original data, the relationships of the data to other information. Transform algorithms in terms of their ability to detect known categories when provided with training data on these categories and on their ability to discover unknown categories without training. Processing engines, is to process and re-process real-time streams of information that have been transformed into self-organized concepts. By incorporating the teachings of Bursey into Bishop, Siebel and Wholey would produce a mechanism autonomously transforming one or more data sources into one or more context-aware geospatial intelligence products defined by a governance driven context, as disclosed by Bursey, (see Para. 0011).
Claims 3, 5, 7, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017 /0075693 A1, hereinafter Bishop) in view of Biebel et al. (US 2017/0006135 A1, hereinafter Siebel), in view of Wholey iii et al. (US 2017 /0039245 A1, hereinafter Wholey), in view of Bursey (US 2009/0089078 A1, hereinafter Bursey) and further in view of Jerzak et al. (US 2015/0169786 A1, hereinafter Jerzak).  
Regarding dependent claim(s) 3, the combination of Bishop, Siebel, Wholey and Bursey discloses the method as in claim 2. However, Bishop, Siebel, Wholey and Bursey do not appear to specifically disclose wherein transformation is a Directly Acyclic Graph (DAG) transformation. 
In the same field of endeavor, Jerzak discloses wherein transformation is a Directly Acyclic Graph (DAG) transformation (Jerzak discloses event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes. The operator network forms a directed, acyclic graph (DAG). Vertices of the DAG describe operators, while edges indicate the data flow. This read on the claim concept of wherein transformation is a Directly Acyclic Graph (DAG) transformation, see Jerzak: Para. 0015, 0017, 0020 and 0021). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop, Siebel, Wholey and Bursey in order to have incorporated the directed, acyclic graph (DAG), as disclosed by Jerzak, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop, Pal, Wholey and Bursey since both of these mechanisms are directed Event stream processing (ESP) is a set of technologies designed to assist the construction of event-driven information systems. ESP technologies may include event visualization, event databases, event-driven middleware, and event processing languages, or complex event processing (CEP). ESP event stream processing system a continuous data stream (comprising multiple, consecutive data items) is pushed through a query. Results of the query are subsequently pushed out of the system. Queries in ESP systems can be decomposed into a network of operators, each operator representing an atomic processing block. The operator network forms a directed, acyclic graph (DAG). A directed acyclic graph (DAG) is a conceptual representation of a series of activities. The order of the activities is depicted by a graph, which is visually presented as a set of circles, each one representing an activity, some of which are connected by lines, which represent the flow from one activity to another. Each circle is known as a "vertex" and each line is known as an "edge." "Directed" means that each edge has a defined direction, so each edge necessarily represents a single directional flow from one vertex to another. "Acyclic" means that there are no loops (i.e., "cycles") in the graph, so that for any given vertex, if you follow an edge that connects that vertex to another, there is no path in the graph to get back to that initial vertex. DAGs apply to batch processing pipelines, suppose you have a database of global sales, and you want a report of all sales by region, expressed in U.S. dollars. You might first load all data into a processing engine, separate out data by the different currencies, convert the financial figures to U.S. dollars, summarize the data by country/region, then bring all the data together into a final report. Since DAGs apply to both stream and batch processing, it is increasingly common to have hybrid data processing environments that handle both stream and batch data sets. By incorporating the teachings of Jerzak into Bishop, Siebel, Wholey and Bursey would produce a mechanism for event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes, as disclosed by Jerzak, (see Abstract).  
Regarding dependent claim(s) 5, the combination of Bishop, Siebel, Wholey, Bursey and Jerzak discloses the method as in claim 3. Bishop further discloses wherein the micro-batch stream comprises micro batches of data or Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs (Bishop disclose Apache Spark is represent RDDs (Resilient Distributed Datasets). RDDs are designed to be immutable, which means you can't specifically modify a particular row in the dataset represented by that RDD, (see Bishop: Para. 0049, 0057 and 0069). A directed graph, where connectors and operators are graph nodes and edges reflect the data flow, (see Bishop: Para. 0066, 0073 and 0074). This read on the claim concept of Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs. Micro-batch processing is the practice of collecting data in small groups. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of the micro-batch stream comprises micro batches of data, see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). 
Regarding dependent claim(s) 7, the combination of Bishop, Siebel, Wholey, Bursey and Jerzak discloses the method as in claim 5. Bishop further discloses wherein the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching (Bishop discloses the system include CQL. System like Apache Cassandra, data sent to Cassandra is spread out across many nodes or commodity servers Cl- C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc.). Cassandra stores data in units called columns, (see Bishop: Para. 0081). The processed events can also then in tum be used to find these specific users again on these social networks, using matching tools provided by the social network providers. A topology contains an acyclic graph of sources, processors, and sinks. A source is a node in the graph that consumes one or more Kafka topics and forwards them to its child nodes, (see Bishop: Para. 0073, 0085 and 0097). In one implementation, the technology disclosed calculates throughput and latency of a container and/or a topology. Kafka Streams added a new feature that enables users to choose to allow the Kafka Streams framework to optimize their topology, see Bishop: Para. 0132, 0133 and 0135). This read on the claim concept of the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching). 
Regarding dependent claim(s) 10, the combination of Bishop, Siebel, Wholey and Bursey discloses the method as in claim 9. However, Bishop, Siebel, Wholey and Bursey do not appear to specifically disclose wherein transformation is a Directly Acyclic Graph (DAG) transformation. 
In the same field of endeavor, Jerzak discloses wherein transformation is a Directly Acyclic Graph (DAG) transformation (Jerzak discloses event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes. The operator network forms a directed, acyclic graph (DAG). Vertices of the DAG describe operators, while edges indicate the data flow. This read on the claim concept of wherein transformation is a Directly Acyclic Graph (DAG) transformation, see Jerzak: Para. 0015, 0017, 0020 and 0021).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop, Siebel, Wholey and Bursey in order to have incorporated the directed, acyclic graph (DAG), as disclosed by Jerzak, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop, Siebel, Wholey and Bursey since both of these mechanisms are directed Event stream processing (ESP) is a set of technologies designed to assist the construction of event-driven information systems. ESP technologies may include event visualization, event databases, event-driven middleware, and event processing languages, or complex event processing (CEP). ESP event stream processing system a continuous data stream (comprising multiple, consecutive data items) is pushed through a query. Results of the query are subsequently pushed out of the system. Queries in ESP systems can be decomposed into a network of operators, each operator representing an atomic processing block. The operator network forms a directed, acyclic graph (DAG). A directed acyclic graph (DAG) is a conceptual representation of a series of activities. The order of the activities is depicted by a graph, which is visually presented as a set of circles, each one representing an activity, some of which are connected by lines, which represent the flow from one activity to another. Each circle is known as a "vertex" and each line is known as an "edge." "Directed" means that each edge has a defined direction, so each edge necessarily represents a single directional flow from one vertex to another. "Acyclic" means that there are no loops (i.e., "cycles") in the graph, so that for any given vertex, if you follow an edge that connects that vertex to another, there is no path in the graph to get back to that initial vertex. DAGs apply to batch processing pipelines, suppose you have a database of global sales, and you want a report of all sales by region, expressed in U.S. dollars. You might first load all data into a processing engine, separate out data by the different currencies, convert the financial figures to U.S. dollars, summarize the data by country/region, then bring all the data together into a final report. Since DAGs apply to both stream and batch processing, it is increasingly common to have hybrid data processing environments that handle both stream and batch data sets. By incorporating the teachings of Jerzak into Bishop, Siebel, Wholey and Bursey would produce a mechanism for event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes, as disclosed by Jerzak, (see Abstract).  
Regarding dependent claim(s) 12, the combination of Bishop, Siebel, Wholey, Bursey and Jerzak discloses the system as in claim 10. Bishop further discloses wherein the micro-batch stream comprises micro batches of data or Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs (Bishop disclose Apache Spark is represent RDDs (Resilient Distributed Datasets). RDDs are designed to be immutable, which means you can't specifically modify a particular row in the dataset represented by that RDD, (see Bishop: Para. 0049, 0057 and 0069). A directed graph, where connectors and operators are graph nodes and edges reflect the data flow, (see Bishop: Para. 0066, 0073 and 0074). This read on the claim concept of Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs. Micro-batch processing is the practice of collecting data in small groups. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of the micro-batch stream comprises micro batches of data, see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). 
Regarding dependent claim(s) 14, the combination of Bishop, Siebel, Wholey, Bursey and Jerzak discloses the system as in claim 12. Bishop further discloses wherein the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching (Bishop discloses the system include CQL. System like Apache Cassandra, data sent to Cassandra is spread out across many nodes or commodity servers Cl- C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc.). Cassandra stores data in units called columns, (see Bishop: Para. 0081). The processed events can also then in tum be used to find these specific users again on these social networks, using matching tools provided by the social network providers. A topology contains an acyclic graph of sources, processors, and sinks. A source is a node in the graph that consumes one or more Kafka topics and forwards them to its child nodes, (see Bishop: Para. 0073, 0085 and 0097). In one implementation, the technology disclosed calculates throughput and latency of a container and/or a topology. Kafka Streams added a new feature that enables users to choose to allow the Kafka Streams framework to optimize their topology, (see Bishop: Para. 0132, 0133 and 0135). This read on the claim concept of the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching). 
    Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017/0075693 A1, hereinafter Bishop) in view of Biebel et al. (US 2017/0006135 A1, hereinafter Siebel), in view of Jerzak et al. (US 2015/0169786 A1, hereinafter Jerzak) and further in view of Wholey iii et al. (US 2017 /0039245 A1, hereinafter Wholey).
Regarding independent claim(s) 15, Bishop discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform operations comprising (Bishop discloses the memory 706 represents any non-transitory short or long term storage or other computer-readable media capable of storing programming instructions for execution on the processor 705, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage, see Bishop: Para. 0121). This read on the claim concept of comprising: a memory configured to store computer-executable instructions; and a processor configured to access the memory and execute the computer executable instructions. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Kafka consists of Records, Topics, Consumers, Producers, Brokers, Logs, Partitions, and Clusters. Records can have key (optional), value and timestamp, (see Bishop: Para. 0070). The data processing by the query generator, the search engine, the virtual applications. This read on the claim concept of query processing, see Bishop: Para. 0122, 0124 and 0125); 
receiving a continuous query (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Real-time query language called "EQL language" is used by orchestration to enable data flows as a means of aligning results. Real-time data streaming is the process by which big volumes of data are processed quickly and continuously such that a firm extracting the info from that data can react to changing conditions in real time. This read on the claim concept of a computing device, a continuous query, see Bishop: Para. 0088, 0089 and 0090);  
receiving the micro-batch stream of input events related to an application (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low-latency, high-throughput, faulttolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of receiving the micro-batch stream of input events related to an application, see Bishop: Para. 0059, 0060, 0065, 0070, 0071, 0074 and 0096); 
processing the input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application (Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Bishop discloses a transformer is a computation unit of a container that processes the incoming event tuples in the container and passes them to the next set of transformers downstream in the container, (see Bishop: Para. 0031 and 0066). Includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data, (see Bishop: Para. 0119, 0122, 0124 and 0125). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low-latency, high throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application, see Bishop: Para. 0059, 0060, 0061, 0073, 0077, 0079, 0132 and FIG. 1&2)  
However, Bishop does not appears to specifically disclose launching a continuous query processing engine to one or more of executors as long running tasks, which never return, such that the continuous query processing engine keeps running and maintains query state for a micro-batch stream, wherein a micro-batch stream is a continuous stream of data discretized into sub-second micro-batches; transforming the DAG query plan using a transformation algorithm to generate a transformed query plan; storing the set of output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed; and upon the continuous query processing engine completing processing of all of the input events, returning and/or transmitting the set of output events are as a result of the continuous query.            
 	In the same field of endeavor, Pal discloses launching a continuous query processing engine to one or more of executors as long running tasks, which never return, such that the continuous query processing engine keeps running and maintains query state for a micro-batch stream, wherein a micro-batch stream is a continuous stream of data discretized into sub-second micro-batches (Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing, (see Siebel: Para. 0229-0243, 0254-0295, 0327-0359, 0434-0436 and 0579-0587). This reads on the claim concepts of launching a continuous query processing engine to one or more of executors as long running tasks, which never return, such that the continuous query processing engine keeps running and maintains query state for a micro-batch stream, wherein a micro-batch stream is a continuous stream of data discretized into sub-second micro-batches); 
transforming the DAG query plan using a transformation algorithm to generate a transformed query plan (Siebel discloses a directed acyclic graph (DAG) is a conceptual representation of a series of activities (see FIG. 1). Spark creates an operator graph when you enter your code in Spark console.  Spark recognizes all the jobs. A Graph is a collection of nodes connected by branches. A Directed Graph is a graph in which branches are directed from one node to other. The transformed data can be provided as the search results in response to the search query. A Query plan is a list of instructions that the database needs to follow in order to execute a query on the data. The Query Optimizer generates multiple Query Plans for a single query and determines the most efficient plan to run. This transformation may be required by the search query. A query optimizer is a critical database management system (DBMS) component that analyzes Structured Query Language (SQL) queries and determines efficient execution mechanisms. A query optimizer generates one or more query plans for each query, each of which may be a mechanism used to run a query, (see Siebel: Para. 0173, 0197-0213, 0304, 0334, 0359 and 0621-0640). This reads on the claim concepts of transforming the DAG query plan using a transformation algorithm to generate a transformed query plan);
storing the set of output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed (Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). A Queue is a linear structure which follows a particular order in which the operations are performed. A good example of a queue is any queue of consumers for a resource where the consumer that came first is served first. A queue is open at both its ends. In computer science, an input queue is a collection of processes in storage that are waiting to be brought into memory to run a program. Input queues are mainly used in Operating System Scheduling which is a technique for distributing resources among processes. Output queues are objects, defined to the system, that provide a place for spooled files to wait until they are printed. Output queues are created by a user or by the system.  The data engine of the data services module 3206 persists the data in the event queue. The data is persisted in the event queue until the processing of the stream is complete, at which time the data may be discarded. Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing. Live input data streams is received and divided into batches by Spark streaming, these batches are then processed by the Spark engine to generate the final stream of results in batches, which represents a stream of data divided into small batches (incrementally processed), (see Siebel: Para. 0225-0243, 0254-0295, 0327-0359, 0434-0436, 0579-0587 and 0601-0606). This reads on the claim concepts of storing the set of output events related to the application in an output queue while the input events in the micro-batch stream are incrementally processed); and 
upon the continuous query processing engine completing processing of all of the input events, returning and/or transmitting the set of output events are as a result of the continuous query (Siebel discloses stream processing is designed for instant data processing and real-time analytics, such as such an interface is SPARK (continuous query processing engine). A "stream" is a grouping of events defined by a specific network protocol and set of fields. Stream processing is most useful in cases that require data analytics in which data is being produced continuously while changing over time. Micro batching is a technique where incoming tasks to be executed are grouped into small batches to achieve some of the performance advantage of batch processing, without increasing the latency for each task completion too much Spark Streaming is an example of a system designed to support micro-batch processing. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data (sub-second micro-batches). The term “microbatch” is frequently used to describe scenarios where batches are small and/or processed at small intervals. The application development platform 3002, an input reader associated with the batch parallel processing analytic services module 3212 breaks down the processing job into multiple smaller batches. This break down reduces the complexity and processing time of the job. Each batch is then handed to a worker process to perform its assigned task (e.g., a calculation or evaluation). A queue is open at both its ends. In computer science, an input queue is a collection of processes in storage that are waiting to be brought into memory to run a program. Input queues are mainly used in Operating System Scheduling which is a technique for distributing resources among processes. Output queues are objects, defined to the system, that provide a place for spooled files to wait until they are printed. Output queues are created by a user or by the system.  The data engine of the data services module 3206 persists the data in the event queue. The data is persisted in the event queue until the processing of the stream is complete, at which time the data may be discarded. Spark Streaming is an example of a system designed to support micro-batch processing. The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. Spark Streaming receives live input data streams, it collects data for some time, builds RDD, divides the data into micro-batches, which are then processed by the Spark engine to generate the final stream of results in micro-batches. Following data flow diagram explains the working of Spark streaming. Spark Streaming provides a high-level abstraction called discretized stream or DStream, which represents a continuous stream of data. Data received form live input data streams is Divided into Micro-batched for processing. Live input data streams is received and divided into batches by Spark streaming, these batches are then processed by the Spark engine to generate the final stream of results in batches, which represents a stream of data divided into small batches (incrementally processed). The results are then "shuffled," which refers to rearrangement of the data set so that the next set of worker processes can efficiently complete the calculation (or evaluation) and quickly write results to a database through an output writer. An input is data that a computer receives. An output is data that a computer sends. Input, it means to feed some data into a program. Output, it means to display some data on screen, results, or in any return. The instructions 3624 can further be transmitted or received over a network 3640 via the network interface device 3620, (see Siebel: Para. 0225-0243, 0254-0295, 0327-0359, 0434-0436, 0513, 0579-0587, 0591,0601-0610 and 0666-0674). This reads on the claim concepts of upon the continuous query processing engine completing processing of all of the input events, returning and/or transmitting the set of output events are as a result of the continuous query). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop in order to have incorporated the input events, returning and/or transmitting, by the computing device, the set of output events, as disclosed by Siebel, since both of these mechanisms are directed to that provides a dataflow pipeline that accepts streaming inputs for processing while generating useful, real-time analytics. These frameworks are designed to simplify the development of stream processing and event stream processing software used for data streaming (discussed below). With a stream processing framework in place, a developer can quickly include functions from an existing library of tools and avoid having to develop an entire stream processing system from scratch. Chunked transfer encoding is a streaming data transfer mechanism available in version of the Hypertext Transfer Protocol (HTTP). In chunked transfer encoding, the data stream is divided into a series of non-overlapping "chunks". The chunks are sent out and received independently of one another. Micro batching is a variant of batching which attempts to strike a better compromise between latency and throughput than batching does. The way micro batching does this is by waiting short time intervals to batch up tasks before processing them. A Query plan is a list of instructions that the database needs to follow in order to execute a query on the data. Also known as event stream processing, streaming data is the continuous flow of data generated by various sources. By using stream processing technology, data streams can be processed, stored, analyzed, and acted upon as it's generated in real-time. Micro-batch processing, it run batch processes on much smaller accumulations of data typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Structured Streaming is a scalable and fault-tolerant stream processing engine built on the engine. You can express your streaming computation the same way you would express a batch computation on static data. The Spark engine will take care of running it incrementally and continuously and updating the final result as streaming data continues to arrive. Structured Streaming queries are processed using a micro-batch processing engine, which processes data streams as a series of small batch jobs thereby achieving end-to-end latencies as low as 100 milliseconds and exactly-once fault-tolerance guarantees. The query object is a handle to that active streaming query, and wait for the termination of the query using await Termination() to prevent the process from exiting while the query is active. The machine data can include performance data, diagnostic data, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights. The large amount and diversity of data systems containing large amounts of structured, semi-structured, and unstructured data relevant to any search query can be massive, and continues to grow rapidly. Incorporating the teachings of Siebel into Bishop would produce the system may include a persistence component to store the time-series data in a key-value store and store the relational data in a relational database. The system may include a data services component to implement a type layer over data stores. The system may also include a processing component to access and process data in the data stores via the type layer, the processing component comprising a batch processing component and an iterative processing component, as disclosed by siebel, (see Abstract). 
However, Bishop and siebel do not appears to specifically disclose applying a directly acyclic graph (DAG) transformation to the continuous query to generate a DAG query plan for the continuous query. 
In the same field of endeavor, Jerzak discloses applying a directly acyclic graph (DAG) transformation to the continuous query to generate a DAG query plan for the continuous query (Jerzak discloses event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes. The operator network forms a directed, acyclic graph (DAG). Vertices of the DAG describe operators, while edges indicate the data flow. This read on the claim concept of wherein transformation is a Directly Acyclic Graph {DAG) transformation, see Jerzak: Para. 0015, 0017, 0020 and 0021). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop and Siebel in order to have incorporated the directed, acyclic graph (DAG), as disclosed by Jerzak, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop and Palsince both of these mechanisms are directed Event stream processing (ESP) is a set of technologies designed to assist the construction of event-driven information systems. ESP technologies may include event visualization, event databases, event-driven middleware, and event processing languages, or complex event processing (CEP). ESP event stream processing system a continuous data stream (comprising multiple, consecutive data items) is pushed through a query. Results of the query are subsequently pushed out of the system. Queries in ESP systems can be decomposed into a network of operators, each operator representing an atomic processing block. The operator network forms a directed, acyclic graph (DAG). A directed acyclic graph (DAG) is a conceptual representation of a series of activities. The order of the activities is depicted by a graph, which is visually presented as a set of circles, each one representing an activity, some of which are connected by lines, which represent the flow from one activity to another. Each circle is known as a "vertex" and each line is known as an "edge." "Directed" means that each edge has a defined direction, so each edge necessarily represents a single directional flow from one vertex to another. "Acyclic" means that there are no loops (i.e., "cycles") in the graph, so that for any given vertex, if you follow an edge that connects that vertex to another, there is no path in the graph to get back to that initial vertex. DAGs apply to batch processing pipelines, suppose you have a database of global sales, and you want a report of all sales by region, expressed in U.S. dollars. You might first load all data into a processing engine, separate out data by the different currencies, convert the financial figures to U.S. dollars, summarize the data by country/region, then bring all the data together into a final report. Since DAGs apply to both stream and batch processing, it is increasingly common to have hybrid data processing environments that handle both stream and batch data sets. By incorporating the teachings of Jerzak into Bishop and Siebel would produce a mechanism for event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes, as disclosed by Jerzak, (see Abstract).  
However, Bishop, Siebel and Jerzak do not appears to specifically disclose wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine, incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the micro-batch stream, wherein the set of output events comprise the output events for each of the input events of the micr-obatch stream.
In the same field of endeavor, Wholey discloses wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine (Wholey discloses a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus. In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Using intermediate results 118a ... 118n (or final results), query worker engines 11 Oa ... 11 on generate alerts 120 and query results 122 (e.g., in comma separated values (CSV) form or in Structured Query Language (SQL) format) for the executed queries. Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator). Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups ("batches") for the purposes of taking action on (processing) that data. That is, if there are "p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query (micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch, (see Wholey: Para. 0025- 0037, 0042, 0043, 0046-0052, 0055-0069 and FIG. 5). Query driver 108 batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver 108 determines which query objects to execute by polling control repository 112 to determine the active query worker engines at that time, which is micro-batch stream to the continuous query processing engine. This reads on the claim concept of wherein the processing is performed using the continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine),
 incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the micro-batch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream (Wholey discloses based on execution of query 806, RITT generates intermediate (incremental) results every time after it has processed new incoming data file (e.g., when the data is received as files periodically). the intermediate results display the time at which the transaction occurred {or the time at which the incremental or additional transaction occurred). The actions include generating information for a user interface that when rendered on a display device includes: input fields for input of information defining queries to be executed on the stream of near real-time data. A connection port may be an input port for receiving data into a component or an output port through which data is output from a component (into a sequence). Events that trigger an alert (e.g., a notification message (output) specifying the occurrence of an event), which is the events has to be input in order to notification (output). A query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus. In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator). Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups ("batches") for the purposes of taking action on (processing) that data. That is, if there are "p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query {micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch and transforming the aggregated results in accordance with the user defined custom operations. A query plan (or query execution plan) is a sequence of steps used to access data in a SQL. Alerts 120 and query results 122 are each transmitted to client device 124, e.g., for viewing by user 125 of client device 124. System 102 outputs various types of query results, including, e.g., a consolidated output and an appended output. Generally, a consolidated output includes data that quantifies the results into charts and other visualizations. Generally, an appended output includes a data file of the results. Because the queries are run in real-time (and as real-time data stream 104 is received), system 102 is able to deliver results in real-time and within minutes of data arrival, (see Wholey: Para. 0026, 0037, 0039, 0047-0055, 0064 0084, 0085 and FIG. 1-8). This reads on the claim concept of incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the micro-batch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream);    
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation using algorithm of Bishop, Siebel and Jerzak in order to have incorporated the creating, by the continuous query processing engine, as disclosed by Wholey, both of these mechanisms are directed to Micro-batch processing is the practice of collecting data in small groups ("batches") for the purposes of taking action on (processing) that data. Contrast this to traditional "batch processing," which often implies taking action on a large group of data. Micro-batch processing is a variant of traditional batch processing in that the data processing occurs more frequently so that smaller groups of new data are processed. In both micro-batch processing and traditional batch processing, data is collected based on a predetermined threshold or frequency before any processing occurs. Micro-batch processing is very similar to traditional batch processing in that data are usually processed as a group. The primary difference is that the batches are smaller and processed more often. A micro-batch may process data based on some frequency- for example, you could load all new data every two minutes (or two seconds, depending on the processing horsepower available). Or a micro-batch may process data based on some event flag or trigger (the data is greater than 2 megabytes or contains more than a dozen pieces of data, for example). Real-time stream processing is the process of taking action on data at the time the data is generated or published. Historically, real-time processing simply meant data was "processed as frequently as necessary for a particular use case." But as stream processing technologies and frameworks are becoming ubiquitous, real-time stream processing now means what it says. Processing times can be measured in microseconds (one millionth of a second) rather than in hours or days. The term "real-time" has a long history in the data world, which can cause some confusion. Real-time data typically refers to data that is immediately available without delay from a source system or process for some follow-up action. For example, day traders may require real-time stock ticker data on which they run algorithms (or processes) in order to trigger a buy, no-buy, or sell action. Real-time analytics can refer to either the immediate analysis of data on the edge of the network as it is generated, or analyses that immediately return results. The stock ticker data example above could serve both purposes. The day trader wants to analyze the data in real time as it is generated. And their algorithms should return results fast enough in real time for the buy/no-buy/sell decision to be executed at a profit or the lowest possible loss. Again, stock ticker data is a good example. If day traders collect and process a batch of data every 15 minutes, or when they complete some other interval or cross some threshold, they may miss many opportunities to buy and sell for a profit. The terms "realtime" and "stream" converge in "real-time stream processing" to describe streams of real-time data that are gathered and processed as they are generated. There may be multiple non-trivial processes in a realtime stream processing data pipeline. For example, real-time streaming data could be augmented, executed against by multiple algorithms, and aggregated with other data points in a single real-time stream processing data pipeline. Query driver batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver determines which query objects to execute by polling control repository to determine the active query worker engines at that time. Incorporating the teachings of Wholey into Bishop, Siebel and Jerzak would produce executing a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, as disclosed by Wholey, (see Abstract). 
Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017/0075693 A1, hereinafter Bishop) in view of Siebel et al. (US 2017/0006135 A1, hereinafter Siebel), in view of Jerzak et al. (US 2015/0169786 A1, hereinafter Jerzak), in view of Wholey iii et al. (US 2017/0039245 A1, hereinafter Wholey) and in view of Bursey (US 2009/0089078 A1, hereinafter Bursey).  
Regarding dependent claim(s) 16, the combination of Bishop, Siebel, Jerzak and Wholey discloses the computer-readable medium as in claim 15. However, Bishop, Siebel, Jerzak and Wholey do not appear to specifically disclose wherein the transformation algorithm is a Continuous Query Language (CQL) transformation.  
In the same field of endeavor, Bursey discloses wherein the transformation algorithm is a Continuous Query Language (CQL) transformation (Bursey discloses real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Realtime databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state (but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan. In contrast to continuous time systems, where the behavior of a system is often described by a set of linear differential equations, discrete time systems are described in terms of difference equations. Monte Carlo algorithm for event simulation for addressing reliability problems corresponding to dynamic systems. Database management systems are categorized according to the database model that they support. The model tends to determine the query languages, (see Bursey: Para. 0300, 0087, 00226, 00235, 0238, 0327 and 0341). The present invention, the term "supervised learning" refers to a machine learning technique for learning a function from training data. The training data consist of pairs of input objects {typically vectors), and desired outputs. The output of the function can be a continuous value (called regression), or can predict a class label of the input object (called classification). Processing and/or feature processing algorithms, such as orthorectification, and manages and disseminates these finished products to downstream consumers without a human intervention in the workflow. Events can be generated as the result of an executable action being sent to a component through a connector. The connector can return a result event, which is treated as a new event. This read on the claim concept of the processing comprises processing each of the input events incrementally to generate the output events, (see Bursey: Para. 0226, 0271, 0278, 0304, 0313, 0322, 0332, 0374, 0403, 0405 and FIG. 2, 14 & 17). This reads on the claim concept of wherein the transformation algorithm is a Continuous Query Language (CQL) transformation).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop, Siebel, Jerzak and Wholey in order to have incorporated the Language, as disclosed by Bursey, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop since both of these mechanisms are directed batch processing entails latencies between the time data appears in the storage layer and the time it is available in analytics or reporting tools. In stream processing, it process data as soon as it arrives in the storage layer - which would often also be very close to the time it was generated. In micro-batch processing, it run batch processes on much smaller accumulations of data - typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Example scenarios could include web analytics (clickstream) or user behavior. If a large ecommerce site makes a major change to its user interface, analysts would want to know how this affected purchasing behavior almost immediately because a drop in conversion rates could translate into significant revenue losses. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Event Aggregation and Event Composition operations take streams of event messages as input and are fundamental components of all event stream processing systems. The event as it arrives with the historical data it would have had access to at that time. This is something that needs to happen automatically in real time. Filter all information being gathered and save only the information that is germane to the immediate problem. Relate atomic facts in the data, including the names of people, places, things, and the relationships between them. Process the results with queries built to uncover of useful information. Track and report changes in the status of the information. Processing systems must provide a large amount of cognitive support to the analyst about all the data that has been used in all on-going or past analyses. In other words, the system needs to be able to keep track of the original data, the relationships of the data to other information. Transform algorithms in terms of their ability to detect known categories when provided with training data on these categories and on their ability to discover unknown categories without training. Processing engines, is to process and re-process real-time streams of information that have been transformed into self-organized concepts. By incorporating the teachings of Bursey into Bishop, Siebel, Jerzak and Wholey would produce a mechanism autonomously transforming one or more data sources into one or more context-aware geospatial intelligence products defined by a governance driven context, as disclosed by Bursey, (see Para. 0011).  
 Regarding dependent claim(s) 18, the combination of Bishop, Siebel, Jerzak, Wholey and Bursey discloses the computer-readable medium as in claim 16. Bishop further discloses wherein the micro-batch stream comprises micro batches of data or Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs (Bishop disclose Apache Spark is represent RDDs (Resilient Distributed Datasets). RDDs are designed to be immutable, which means you can't specifically modify a particular row in the dataset represented by that RDD, (see Bishop: Para. 0049, 0057 and 0069). A directed graph, where connectors and operators are graph nodes and edges reflect the data flow, (see Bishop: Para. 0066, 0073 and 0074). This read on the claim concept of Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs. Micro- batch processing is the practice of collecting data in small groups. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of the micro-batch stream comprises micro batches of data, see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). 
Regarding dependent claim(s) 20, the combination of Bishop, Bursey, Siebel, Jerzak, Wholey and Bursey discloses the computer-readable medium as in claim 18. Bishop further discloses wherein the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching (Bishop discloses the system include CQL. System like Apache Cassandra, data sent to Cassandra is spread out across many nodes or commodity servers CI-C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc.). Cassandra stores data in units called columns, (see Bishop: Para. 0081). The processed events can also then in tum be used to find these specific users again on these social networks, using matching tools provided by the social network providers. A topology contains an acyclic graph of sources, processors, and sinks. A source is a node in the graph that consumes one or more Kafka topics and forwards them to its child nodes, (see Bishop: Para. 0073, 0085 and 0097). In one implementation, the technology disclosed calculates throughput and latency of a container and/or a topology. Kafka Streams added a new feature that enables users to choose to allow the Kafka Streams framework to optimize their topology, (see Bishop: Para. 0132, 0133 and 0135). This read on the claim concept of the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching). 
                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164